ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 05 February 2021 as part of the AFCP 2.0 program. As directed by the amendment: Claim 21 has been amended, Claims 1-20 and 31-39 have been cancelled, and no claims been added.  Thus, Claims 21-30 are presently presented.
The amendments to the claims will NOT be entered by the Examiner. The amendments substantially alter the scope of independent Claim 21, and would require further search and consideration for 35 USC 112(a)/pre-AIA  first paragraph and 35 USC 112(b)/pre--AIA  second paragraph issues by the Examiner outside of the time allotted for the AFCP 2.0 Program. Furthermore, the amendments are not deemed by the Examiner to put the claims in better form for appeal by materially reducing or simplifying the issues for appeal, as explained below. 
Response to Arguments
The Applicant's arguments filed in the After Final Amendment filed 05 February 2021, filed as part of the AFCP 2.0 program, have been fully considered. The Applicant argues (Pages 5-6 of After Final Amendment) that the amendments would overcome the previous 35 USC 112(a)/pre-AIA  first paragraph and 35 USC 112(b)/pre--AIA  second paragraph rejections of Claims 21-30. The Examiner agrees that the deletion of the limitations “patient such that air is trapped in the lung of a patient so that 
However, the amendments will not be entered by the Examiner. The amendments would require further search and consideration by the Examiner, particularly for 35 USC 112(a)/pre-AIA  first paragraph and 35 USC 112(b)/pre--AIA  second paragraph issues. For example:
Claim 21 has been amended to recite “capture the phrenic nerve which affects function a lung of a patient”. This limitation appears to be intended to read “capture the phrenic nerve which affects functioning of a lung of a patient” or “capture the phrenic nerve which affects lung function of a patient”
Claim 21 has been amended to recite “wherein the stimulation is continued for a period of time within the stimulation period after airflow has been substantially halted such that the lung volume remains substantially constant which results in a duration of a stimulated breath being extended to maintain carbon dioxide levels within the blood of the patient and maintain a respiratory drive to prevent the apneic episode”. This limitation is narrative and it is unclear/indefinite what stimulation or effect is being claimed. For example, it is unclear as to what is being referred to as “maintain a respiratory drive to prevent the apneic episode” – whether this is referring to the extended breath, the carbon dioxide levels, the stimulation, or all of these. Furthermore, it is unclear as to what timepoint “such that the lung volume remains substantially constant” is referring – during the stimulation period, or beyond. Therefore, this limitation is indefinite. Since it is unclear as to what is exactly being referenced by the 
Furthermore, the previous Double Patenting rejection has not been withdrawn. The Applicant has requested that the rejection be held in abeyance until further in prosecution. 
The prior art made of record is considered pertinent to the Applicant's disclosure:
Kwok et al. (US Publication No. 2007/0129643) discloses a system and method of providing stimulation therapy to treat breathing disorders (Abstract, Paragraph 0029, 0061, 0067) based on carbon dioxide levels (Paragraph 0002, 0036, 0039).

Therefore, Claims 21-30 remain rejected as previously described in the Final Rejection Office Action mailed 09 December 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792        

/Eric D. Bertram/Primary Examiner, Art Unit 3792